Citation Nr: 1003089	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to December 
1983.

The TDIU issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in September 2007, and a 
substantive appeal was received in September 2008.

In April 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A July 2008 letter from the Veteran's representative included 
language to the effect that the Veteran was requesting that 
his "cardiovascular condition and hypertension" be 
considered.  The representative referenced the Veteran's 
coronary artery disease.  It appears that the Veteran may be 
raising new claims or requests to reopen.  Since the outcome 
of these claims may impact the eventual determination on the 
TDIU issue, appropriate action at the RO is necessary before 
the Board may proceed with appellate review of the TDIU 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(stating that when a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in 
order to enter a final decision on the matter).

In addition, the Board notes that the Veteran was scheduled 
for VA examinations in January 2007 and February 2007 in 
connection with his TDIU claim; however, the Veteran failed 
to appear for his scheduled examinations.  In the March 2007 
notice of disagreement, the Veteran's representative stated 
that the Veteran missed his scheduled examinations because he 
was out of the country, and requested that the Veteran be 
rescheduled for another VA examination.  In June 2007, the 
Veteran stated that he did not receive notice of the January 
2007 and February 2007 VA examinations, and requested that an 
examination be rescheduled.  During the April 2009 Board 
hearing, the Veteran testified that he is currently living in 
Hungary, but that he would be willing to report for a VA 
examination.  In view of the need to return the case to the 
RO for consideration of the cardiovascular disease and 
hypertension issues, the Board believes it appropriate to 
afford the Veteran another opportunity to report for a VA 
examination.  In this regard, the Board emphasizes that while 
VA has a duty to assist the Veteran in the development of his 
claim, the Veteran has a duty to cooperate with VA.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Also, the Board observes that the Veteran has not submitted a 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  The Veteran's 
representative stated in September 2008 that the Veteran 
would submit a VA Form 21-8940; however, the Board notes that 
an executed VA Form 21-8940 is not associated with the claims 
file.  The Veteran should be provided another opportunity to 
submit the requested VA Form 21-8940.

Finally, the Board notes that additional evidence was 
received since the July 2008 supplemental statement of the 
case.  This evidence will undergo preliminary review by the 
RO during the course of the remand actions directed below.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to adjudicate the request for 
consideration of service connection for 
cardiovascular disease and for 
hypertension.  The Veteran should be 
furnished notice of the determination and 
the need to file a timely notice of 
disagreement if he disagrees with the RO's 
determination.  

2.  The RO should contact the Veteran and 
again request that he submit a VA Form 21-
8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).

3.  Thereafter, the Veteran should be 
scheduled for an appropriate VA 
examination (or examinations) to determine 
the current severity of his service-
connected disabilities.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.

The examiner(s) should specifically offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the Veteran's service-
connected disabilities (without regard to 
age or nonservice-connected disabilities) 
render him unable to obtain and retain 
gainful employment.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why an answer would be 
speculative.

4.  After completion of the above and any 
further development deemed necessary, the 
RO should review the record and determine 
if the TDIU claim can be granted.  If the 
TDIU claim is not granted, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the TDIU claim 
should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



